Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 1 of 11 PageID #: 190




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


     CHARLES EMANUEL PORTA PONA, pro se,
     in his capacity as executor for CHARLES
     EMANUEL PORTER PONA ESTATE; and,
     DEVON DENZEL LETOURNEAU, pro se, in
     his capacity as executor for DEVON DENZEL
     LETOURNEAU ESTATE,
             Plaintiffs/Petitioners
                                                                C.A. No. 1:20-cv-00283-JJM-LDA
     v.

     STATE OF RHODE ISLAND, et al.,
          Defendants/Respondents



                                       MOTION TO DISMISS
          NOW COMES Defendant the State of Rhode Island (the “State” or “Defendant” or

 “Respondent”) and hereby moves to dismiss the Complaint/Petition (ECF 1), filed by

 Plaintiffs/Petitioners Devon Denzel Letourneau (“Letourneau”) and Charles Emanuel Porter Pona

 (“Pona”) (collectively, “Plaintiffs” or “Petitioners”)1 in the above-captioned action, pursuant to

 Fed. R. Civ. P. 12(b)(1) and 12(b)(6), for the reasons stated herein.

                                          INTRODUCTION

          Plaintiffs bring this action against the State, in an attempt to secure their release from the

 Adult Correctional Institution (“ACI”). While difficult to parse, it appears from the Complaint that

 Plaintiffs have appointed themselves executors of their respective “estates.” The Complaint further

 declares that the “estates” have acquired “Foreign Nation State Domain” in the United States


 1
   Plaintiffs appear to have also filed another identical action and are proceeding in both matters
 simultaneously. See Pona v. State of Rhode Island, C.A. No. 1:20-cv-00269-JJM-LDA (D.R.I.
 filed June 26, 2020).
                                                    2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 2 of 11 PageID #: 191




 Minor Outlying Islands, and thus, somehow, that has divested the United States (and, apparently,

 the ACI) of authority over Plaintiffs. See Compl., ECF 1 at 9-10.

        This too-clever-by-half scheme to get out of prison fails for a whole host of independently

 dispositive reasons: (1) the Court lacks subject-matter jurisdiction; (2) Plaintiffs lack standing to

 represent their “estates”; (3) and it is premised on erroneous legal conclusions such that it fails to

 state a claim. For these reasons, the State respectfully requests that this Honorable Court dismiss

 the Complaint (ECF 1), pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

                                       FACTS AND TRAVEL

         Plaintiffs are pro se inmates, both serving life sentences at the ACI.2 Apparently conceding

 that, pursuant to R.I. Gen. Laws § 13-6-1, Plaintiffs are civilly dead, Plaintiffs have declared

 themselves executors of their own respective “estates”, which Plaintiffs contend are independent

 nations and free from the laws of the State of Rhode Island, and located at a U.S. Post Office Box

 in Providence, Rhode Island. See Compl., ECF 1 at 9. The Complaint further declares that the

 “State of Rhode Island, is a legal fictitious government de facto that may only govern legal persons

 of an artificial and corporate fiction status.” See id. at 4. Plaintiffs appear to base this premise on



 2
   Plaintiff Letourneau is serving a consecutive life sentence for first degree murder. See State v.
 Letourneau, C.A. No. P1-2011-530AG (R.I. Super. 2011). Plaintiff Pona is serving concurrent life
 sentence for first degree murder. See State v. Pona, C.A. No. P1-2000-869AG (R.I. Super. Ct.
 2000); State v. Pona, C.A. No. P1-2002-2571AG (R.I. Super. Ct. 2002). This Court may take
 judicial notice of matters of public record, including documents from other court proceedings,
 without being required to convert a Motion to Dismiss into a Motion for Summary Judgment. See
 In Re Colonial Mortgage Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003); see also Boateng v.
 InterAmerican University, Inc., 210 F.3d 56, 60 (1st Cir. 2000). Additionally, “courts have made
 narrow exceptions for documents the authenticity of which are not disputed by the parties; for
 official public records; for documents central to plaintiff’s claim; or for documents sufficiently
 referred to in the complaint.” Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993); see also Cruz v.
 Melecio, 204 F.3d 14, 21 (1st Cir. 2000) (allows a court considering a Motion to Dismiss to
 consider “not only the complaint but also matters fairly incorporated within it and matters
 susceptible to judicial notice”).


                                                   2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 3 of 11 PageID #: 192




 their mistaken belief that the Internal Revenue Service has authority to recognize independent

 foreign nations, and exercised that authority by assigning their “estates” Employer Identification

 Numbers.3 See Compl., ECF 1 at 9.; contra U.S. Const. art. II, sec. 3 (granting the President the

 power to recognize foreign nations). Plaintiffs have also declared that their estates include “both

 executors’ personal, physical, living, breathing, flesh, blood and bone natural body which is the

 property of [Plaintiffs’] estate[s]”. See Compl., ECF 1 at 19.

           It appears that Plaintiffs after declaring their sovereign independence from the United

 States, Plaintiffs mailed “letters of administration” to various Rhode Island officials,4 claiming that

 their criminal convictions created “constructive trust[s]” under Title 11 of the Rhode Island

 General Laws.5 See ECF 1-3, at 2. Plaintiffs allege that by declining to respond to Plaintiffs’ letters,

 the State somehow acquiesced to contracts with Plaintiffs “estates”, and those contracts

 unexplainedly provide for Plaintiffs to be released from the ACI. See Compl., ECF 1 at 13-14.

 Plaintiffs contend that they, vis-à-vis their “estates”, are being held against their will and demand

 release from the ACI and monetary damages in the amount of $553 million. See id. at 18-22.




 3
   An Employer Identification Number (EIN) is a nine-digit number that the IRS uses to identify
 the tax accounts of employers and other businesses. According to the IRS, “Employer
 Identification Numbers are issued for the purpose of tax administration and are not intended for
 participation in any other activities (e.g., tax lien auction or sales, lotteries, etc.)” See Internal
 Revenue Service, Apply for an EIN Online, available at: https://www.irs.gov/businesses/small-
 businesses-self-employed/apply-for-an-employer-identification-number-ein-online.
 4
  These Rhode Island officials include the Governor, the Attorney General, the Rhode Island
 Administrator of the Superior Court, and the Director of the Rhode Island Department of
 Corrections.
 5
     Title 11 of the General Laws contains the criminal laws of the State.
                                                    2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 4 of 11 PageID #: 193




                                        LEGAL STANDARD

         A motion pursuant to Rule 12(b)(1) asserts that the court lacks subject matter jurisdiction

 over the case. Such a motion “may be raised by a party, or by a court on its own initiative, at any

 stage in the litigation, even after trial and the entry of a judgment.” Arbaugh v. Y&H Corp.,546

 U.S. 500, 506 (2006).

         In the context of a Rule 12(b)(6) motion to dismiss, courts have interpreted this rule to

 require that a pleading contain sufficient facts to show an entitlement to the requested relief.

 Accordingly, a complaint must allege “a plausible entitlement to relief.” Twombly, 550 U.S. at

 559. To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “well-pleaded facts must possess

 enough heft to show that [they are] entitled to relief.” Clark v. Boscher, 514 F.3d 107, 112 (1st

 Cir. 2008). In evaluating whether a plaintiff’s claims are entitled to relief, the court must accept as

 true all well-pleaded facts and indulge all reasonable inferences in plaintiff’s favor. Twombly, 550

 U.S. at 557.

         The First Circuit has held that “dismissal for failure to state a claim is appropriate if the

 complaint fails to set forth factual allegations, either direct or inferential, respecting each material

 element necessary to sustain recovery under some actionable legal theory.” Gagliardi v. Sullivan,

 513 F.3d 301, 305 (1st Cir. 2008). Thus, in judging the sufficiency of a complaint, courts must

 “differentiate between well-pleaded facts, on the one hand, and ‘bald assertions, unsupportable

 conclusions, periphrastic circumlocution, and the like,’ on the other hand; the former must be

 credited, but the latter can safely be ignored.” LaChapelle v. Berkshire Life Ins., 142 F.3d 507,

 508 (1st Cir. 1998) (quoting Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)).

         In Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009), the Supreme Court reaffirmed Twombly

 and clarified that two underlying principles must guide a court’s assessment of the adequacy of



                                                    2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 5 of 11 PageID #: 194




 pleadings when evaluating whether a complaint can survive a Rule 12(b)(6) motion. Iqbal, 556

 U.S. at 662. First, the court must identify any conclusory allegations in the complaint as such

 allegations are not entitled to an assumption of truth. Id. at 677-79. Specifically, this court is not

 compelled to accept legal conclusions set forth as factual allegations in the complaint. Id. Further,

 “threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Id. (citing Twombly, 550 U.S. at 555); see also Peñalbert–Rosa v. Fortuño–Burset,

 631 F.3d 592, 595 (1st Cir. 2011) (“[S]ome allegations, while not stating ultimate legal

 conclusions, are nevertheless so threadbare or speculative that they fail to cross the line between

 the conclusory to the factual.”). In other words, “[a] plaintiff is not entitled to ‘proceed perforce’

 by virtue of allegations that merely parrot the elements of the cause of action.” Ocasio–Hernandez

 v. Fortuño–Burset, 640 F.3d 1, 12 (1st Cir. 2011). Second, only a complaint that states a plausible

 claim for relief can survive a motion to dismiss. Iqbal, 556 U.S. at 679. The Court explained that

 “[d]etermining whether a complaint states a plausible claim for relief will … be a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

                                            ARGUMENT

 I.     THE COURT LACKS SUBJECT-MATTER JURISDICTION AND MUST
        DISMISS THE COMPLAINT, UNDER FED. R. CIV. P. 12(b)(1)

        As a threshold matter, Plaintiffs’ frivolous legal conclusions that they are the executives of

 foreign nations, if taken as true, would naturally deprive this Court of Article III jurisdiction and

 prove fatal to Plaintiffs’ Complaint from the outset. See U.S. Const. art. III, sec. 2 (granting the

 United States Supreme Court original jurisdiction over cases between foreign officials and a State).

 Notwithstanding Plaintiffs’ claims of sovereign citizenry, the Court respectfully still lacks

 jurisdiction to issue writs of mandamus to State officials and Plaintiffs lack standing to assert

 claims on behalf of their purported “estates”.

                                                   2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 6 of 11 PageID #: 195




     A. The Court lacks jurisdiction under 28 U.S.C. § 1361 to issue a writ of mandamus to
        the State and State Officials

        28 U.S.C. § 1361 authorizes federal district courts to issue writs of mandamus to only

 federal officials. Section 1361 provides that:

        The district courts shall have original jurisdiction of any action in the nature of
        mandamus to compel an officer or employee of the United States or any agency
        thereof to perform a duty owed to the plaintiff.

 28 U.S.C. § 1361 (emphasis added). It is clear from the plain language of 28 U.S.C. § 1361 that

 federal district courts do not have jurisdiction to issue writs of mandamus to direct state officials

 in the performance of their duties. See 28 U.S.C. § 1361; Moye v. Clerk, DeKalb Superior Court,

 474 F.2d 1275, 1276 (5th Cir. 1973); Church of Scientology of Georgia, Inc. v. City of Sandy

 Springs, Ga., 843 F. Supp. 2d 1328, 1380 (N.D. Ga. 2012).

        Here, the Complaint/Petition seeks two forms of relief: monetary damages in excess of

 $500 million and a writ of mandamus directing State officials to release Plaintiffs from prison—

 or as the Complaint characterizes it:

        [O]rdering U.S. Marshalls to seize the estate(s) from defendants’ possession to be
        returned to the executors’ offices(s). Returning the estates’ [sic] include the release
        from detention and the return of both executors’ personal, physical, living,
        breathing, flesh, blood and bone natural body which is property of [Plaintiffs’]
        estates’ [sic].

 See Compl., ECF 1 at 3, 19. Respectfully, this Court is without authority to issue writs of

 mandamus to the State6 or State officials. See 28 U.S.C. § 1361; but see also R.I. Gen. Laws § 8-

 2-16 (authorizing the Rhode Island Superior Court to issue writs of mandamus to state officials).

 Moreover, mandamus may not issue where another remedy at law exits, such as habeas corpus.



 6
   To the extent that the Complaint seeks mandamus directly against the State, it is barred by the
 Eleventh Amendment. See U.S. Const. amend. XI; cf also Short v. Murphy, 368 F.Supp. 591,
 affirmed 512 F.2d 374.


                                                  2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 7 of 11 PageID #: 196




 See Mauran v. Smith, 8 R.I. 192, 206 (1865) (“The writ of mandamus is not the proper remedy to

 effect the release of a man under arrest, or unlawfully imprisoned[.] The writ of habeas corpus is

 that remedy.”) (emphasis in original); see also Ex parte Burford, 7 U.S. 448 (1806) (“there is a

 vast difference between a mandamus and a writ of habeas corpus. The former is a high prerogative

 writ, issuing at the discretion of the court, but this is a writ of right, and cannot be refused.”)

 (emphasis in original). Plaintiffs do not challenge their convictions or sentences and have not

 sought post-conviction relief through habeas corpus.7 Accordingly, such a question is not before

 the Court, because the Complaint makes clear that Plaintiffs seek writs of mandamus. See Compl.,

 ECF 1 at 3 (citing 28 U.S.C. § 1651). Nevertheless, in the absence of mandamus authority under

 28 U.S.C. § 1361, the Court must dismiss the Complaint (ECF 1).

        To the extent that Plaintiffs seek damages under 42 U.S.C. § 1983, Plaintiffs are barred

 from recovering damages against the State. See generally Will v. Michigan. 491 U.S. 58, 71

 (1989); Johnson v. Rodrigues, 943 F.2d 104, 108 (1st Cir. 1991) (“[i]t is settled beyond

 peradventure…that neither a state agency nor a state official acting in his official capacity may be

 sued for damages in a § 1983 action.”). Plaintiffs’ request for damages fail as a matter of law.

     B. Plaintiffs lack standing to represent or administer their own estates

        Article III of the United States Constitution restricts a federal court's jurisdiction to certain

 “Cases” and “Controversies.” See U.S. Const. art. III. “One element of the case-or-controversy

 requirement is that plaintiffs must establish that they have standing to sue.” Clapper v. Amnesty

 Int'l USA, 568 U.S. 398, 406 (2013) (internal quotes omitted). To show standing, plaintiffs

 “‘allege[ ] such a personal stake in the outcome of the controversy’ as to warrant [their] invocation




 7
  Although, any attempt by Plaintiffs to seek post-conviction relief through petitions for habeas
 corpus would likely be time-barred. See 28 U.S.C. § 2263.
                                                   2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 8 of 11 PageID #: 197




 of federal-court jurisdiction and to justify exercise of the court's remedial powers on [their] behalf.”

 Warth v. Seldin, 422 U.S. 490, 498-99 (emphasis added). In other words, plaintiffs must

 demonstrate an injury-in-fact that is “concrete, particularized, and actual or imminent; fairly

 traceable to the challenged action.” Blum v. Holder, 744 F.3d 790, 796 (1st Cir. 2014) (quoting

 Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 130 (2010)). The U.S. Supreme Court has

 emphasized that federal courts should be especially rigorous when deciding issues of standing,

 when reaching the merits of the dispute would force the court to decide whether an action taken

 by another branch of government was unconstitutional. See Clapper, 568 U.S. at 408-09. In the

 First Circuit, a party’s standing is challenged under Rule 12(b)(1) of the Federal Rules of Civil

 Procedure. See Blum, 744 F.3d at 795 (affirming a Massachusetts district court's dismissal of a

 case for lack of subject matter jurisdiction based on standing). The party invoking Article III

 jurisdiction bears the burden of establishing standing. Lujan v. Defenders of Wildlife, 504 U.S.

 555, 561, (1992).

        To the extent that the Court may exercise jurisdiction over the instant action, Plaintiffs

 nevertheless lack standing. Plaintiffs in the instant action are proceeding pro se and are prohibited

 from representing any other party, including their own purported “estates”. See DRI LR 205(a)(2)

 (“An individual appearing pro se may not represent any other party and may not authorize any

 other individual who is not a member of the bar of this Court to appear on his or her behalf.”).

 Courts in this District have consistently enforced this Local Rule. See Jacobowitz v. YMCA, 2016

 WL 1259397, at *1 (D.R.I. March 30, 2016); see also Harris v. Perry, 2015 WL 4879042, at *4

 (D.R.I. July 15, 2015); Young v. Wall, 228 F.R.D. 411, 412 (D.R.I. 2005). Plaintiffs Letourneau

 and Pona do not allege that they have personally suffered concrete and particularized injuries;

 rather, Plaintiffs allege that the injured parties are their purported estates—which respectfully, do



                                                    2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 9 of 11 PageID #: 198




 not exist under State probate law. See Compl., ECF 1 at 12. Even if Plaintiffs’ estates were

 recognized under Rhode Island law, Plaintiffs are nevertheless barred by the Local Rules from

 representing the legal interests of those estates before this Federal Court. See DRI LR 205(a)(2).

 As such, Plaintiffs fail to demonstrate concrete and particularized injuries and therefore, lack

 standing.

 II.    THE COMPLAINT FAILS TO STATE A CLAIM AS A MATTER OF LAW AND
        SHOULD BE DISMISSED UNDER FED. R. CIV. P. 12(b)(6)

        To the extent that Plaintiffs attempt to assert claims for violation of the Contract Clause of

 the United States Constitution, Plaintiffs’ claims fail as a matter of law. The Contract Clause

 provides that “[n]o State shall ... pass any ... Law impairing the Obligation of Contracts.” U.S.

 Const. art. I, § 10, cl. 1. “Although the wording of the Contract Clause appears uncompromising[,]

 ... the Supreme Court does not interpret it as an absolute bar on the impairment of either

 governmental or private contractual obligations.” Parker v. Wakelin, 123 F.3d 1, 4 (1st Cir. 1997).

 The analysis proceeds in two steps. First, the court must ask “whether a change in state law has

 resulted in the substantial impairment of a contractual relationship.” Maine Ass'n of Retirees v.

 Bd. of Trustees of Maine Pub. Employees Ret. Sys., 758 F.3d 23, 29 (1st Cir. 2014) (quoting

 Parker, 123 F.3d at 4-5)) (internal quotation marks omitted).The first inquiry itself “has three

 components: whether there is a contractual relationship, whether a change in law impairs that

 contractual relationship, and whether the impairment is substantial.” Gen. Motors Corp. v.

 Romein, 503 U.S. 181, 186, (1992). If the court resolves the first question in the affirmative, the

 court may proceed onto the second inquiry: whether the impairment nevertheless “is reasonable

 and necessary to serve an important public purpose.” Id. (quoting U.S. Trust Co. of N.Y. v. New

 Jersey, 431 U.S. 1, 25 (1977)); see also Maine Ass'n of Retirees, 758 F.3d at 29.




                                                  2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 10 of 11 PageID #: 199




         Here, Plaintiffs’ Contract Clause claim fails from the outset. The Complaint does not allege

  any facts that remotely suggest the existence of a valid and enforceable contract or that the State

  enacted any legislation impairing any alleged contractual relationship. Rather, the Complaint

  asserts through a series of nonsensical legal conclusions that, in the absence of any of the

  fundamental requirements to form a legally binding agreement, various State officials acquiesced

  into a contract by declining to respond to Plaintiffs’ “letters of administration” demanding

  Plaintiffs’ release from the ACI. See Compl., ECF 1 at 18, 13. Not only does the Complaint fail to

  assert any essential components to form a valid and enforceable agreement under Rhode Island

  contract law,8 but the allegations are circular, paradoxical, and frivolous. For example, the

  Complaint concedes that Plaintiffs are civilly dead under R.I. Gen. Laws § 13-6-1 and are the

  administrators of their own purported “estates”, which Plaintiffs’ also derive from their civilly

  dead status, but which also prohibits Plaintiffs from entering into contracts. In any event, because

  Rhode Island contract law prohibits Plaintiffs from entering into valid and enforceable agreements,

  Plaintiffs cannot demonstrate the existence of a contractual relationship. See R.I. Gen. Laws §§

  13-6-1, 13-6-3; see also Gen. Motors Corp., 503 U.S. at 186. Additionally, the non-existence of

  any contractually impairing legislation is likewise fatal to Plaintiffs’ claims. see also Gen. Motors

  Corp., 503 U.S. at 186. As such, Plaintiffs’ Contract Clause claim fails as a matter of law and must

  be dismissed.




  8
    The Court must apply Rhode Island contract law. See Marrero-Garcia v. Irizarry, 33 F.3d 117,
  121–22 (1st Cir. 1994); see also R.I. Gen. Laws §§ 13-6-1, 13-6-3 (“No person who shall be
  sentenced to imprisonment in the adult correctional institutions shall have any power, during his
  or her imprisonment, to make a will, or any conveyance of his or her property, or of any part of
  that property, except by permission of the superior court granted on petition for that power, and on
  the notice and terms, if any, that the court shall prescribe.”).


                                                   2
Case 1:20-cv-00283-JJM-LDA Document 17 Filed 10/26/20 Page 11 of 11 PageID #: 200




                                          CONCLUSION

         WHEREFORE, the State respectfully requests this Honorable Court grant its Motion and

  dismiss the Complaint (ECF 1) with prejudice.


                                                        Respectfully Submitted,

                                                        STATE OF RHODE ISLAND,
                                                        DEPARTMENT OF CORRECTIONS,
                                                        By:

                                                        PETER F. NERONHA
                                                        ATTORNEY GENERAL

                                                         /s/ Justin J. Sullivan
                                                        Justin J. Sullivan (Bar No. 9770)
                                                        Special Assistant Attorney General
                                                        Rhode Island Office of the Attorney General
                                                        150 S. Main St. Providence, RI 02903
                                                        Tel: (401) 274-4400 | Ext. 2007
                                                        Fax: (401) 222-2995
                                                        jjsullivan@riag.ri.gov



                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a copy of the within document was filed via the
  ECF filing system on Monday, October 26, 2020 and that it is available for viewing and
  downloading. I also hereby certify that I mailed a copy of the foregoing document by first class
  mail, postage prepaid on Monday, October 26, 2020 to:

   Charles Emanuel Porter Pona, pro se                Devon Denzel Letourneau
   Rhode Island Department of Corrections             Rhode Island Department of Corrections
   C/O Charles Emanuel Porter Pona                    C/O Devon Denzel Letourneau
   Maximum Security Prison                            Maximum Security Prison
   Cranston, RI 02920                                 Cranston, RI 02920


                                                         /s/Colleen Cole




                                                  2
